               Case 20-12456-JTD   Doc 920-5   Filed 01/22/21   Page 1 of 3




                                       Exhibit 5

                               Members of the New Board




DOCS_LA:335402.2 76136/002
              Case 20-12456-JTD            Doc 920-5       Filed 01/22/21      Page 2 of 3




                                            Board Designees

 Name                      Biography and Affiliations
 Ryan Carroll              Mr. Carroll serves as Managing Director, Head of Portfolio Management and a
                           member of the Investment Committee of the TCW Private Credit Group. Prior
                           to joining TCW in 2016, Mr. Carroll was a Managing Director within the US
                           Private Capital Group at BlackRock Financial Management. He joined
                           BlackRock in March of 2015 with the acquisition of BlackRock Kelso Capital
                           Advisors, which he joined in 2005. Prior to joining BlackRock Kelso Capital,
                           Mr. Carroll worked in the leveraged finance group at JPMorgan. Inc. Mr.
                           Carroll holds a BSBA with majors in finance, accounting and international
                           business from the Olin School of Business at Washington University in St.
                           Louis..
 Rick Miller               Mr. Miller serves as Group Managing Director, Chief Investment Officer and
                           Chairman of the Investment Committee of the TCW Private Credit Group and
                           Portfolio Manager of the Direct Lending Strategy. Mr. Miller joined TCW in
                           2013 with the acquisition of the Special Situations Funds Group from
                           Regiment Capital Advisors, LP, which he led since the group’s inception in
                           2001. Mr. Miller has over 27 years of experience in the capital markets and
                           previously was ranked on the Institutional Investor “All American High Yield
                           Research Team” for six consecutive years, focusing primarily on the Metals
                           and Mining sector. Prior to his involvement in high yield research, he was at
                           Chase Manhattan Bank in the Mergers & Acquisitions Group. He then moved
                           on to become a Managing Director with the High Yield Group. Subsequently,
                           he became the Head of High Yield Research at BankBoston Securities and in
                           1999, Mr. Miller joined UBS as a Managing Director and Head of the Global
                           High Yield Research Group. Mr. Miller currently serves as an ex officio
                           Trustee of the University of Rochester Endowment and is a former Trustee of
                           the Nativity Preparatory School and the Dexter Southfield School. Mr. Miller
                           received his BS from Syracuse University and his MBA from the University of
                           Rochester.
 Matthew White             Mr. White joined the TCW Direct Lending group in 2020 and is involved in
                           the origination, due diligence review, structuring, execution, and monitoring of
                           investments. Prior to joining TCW, Mr. White was a Vice President on the
                           Corporate Finance team at Garrison Investment Group, a middle market
                           private credit and direct lending platform, where he was primarily responsible
                           for the ongoing management of a portfolio of senior secured loans with an
                           emphasis on working out and restructuring troubled exposures. Prior to that, he
                           was a member of the workout team at CIT Group. Mr. White started his career
                           at Zolfo Cooper, a boutique provider of restructuring and turnaround advisory
                           solutions. Mr. White received a BBA, cum laude, with a concentration in
                           Finance from Roanoke College.
 Mitchell Lowe             Mitch started his career as an attorney in the San Francisco office of Morgan
                           Lewis & Bockius before becoming in-house counsel at Sizzling Platter LLC in
                           2006. At that time, Sizzling Platter was a regional restaurant franchisee with
                           approximately 35 units in three states. Over the subsequent 13 years, Sizzling
                           Platter became one of the largest and fastest growing franchised restaurant
                           companies in the United States with over 500 units and 10,000 employees


LEGAL_US_W # 106713384.2
              Case 20-12456-JTD           Doc 920-5       Filed 01/22/21     Page 3 of 3




                           throughout the United States/Mexico under the f Little Caesars, Wingstop and
                           Dunkin Donuts brands. Initially serving as General Counsel and Vice
                           President of Development, Mitch became the company’s President in 2015
                           where he directed the finance, legal, new restaurant development, mergers and
                           acquisitions and human resources functions of the business before leading the
                           company through a private equity transaction in 2019.
                           Mitch continues to serve as a board observer at Sizzling Platter and is a
                           director at Wow Bao Holdings. Mitch attended college at the University of
                           San Diego (2000) and received a JD from the University of San Francisco
                           School of Law (2003) where he was a member of the University of San
                           Francisco Law Review.

 [TBD]




LEGAL_US_W # 106713384.2
